DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-8 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The disclosure is objected to because of the following informalities: 
The formula referred to on page 12 is missing.  The formula does appear on page 4 in the Summary and in claim 5.  
Appropriate correction is required.
5.	Claims 1-8 are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, determining, by a controller, whether or not an input for switching to a parking range is received; if the input is received, determining, by the controller, whether or not a predetermined condition for entering a vibration reduction control mode is satisfied by using driving information collected in the vehicle; when the predetermined condition is satisfied, calculating, by the controller, a motor torque for reducing vibration due to backlash in a parking device by using the driving information; controlling, by the controller, a driving motor so as to output the calculated motor torque; controlling, by the controller, the parking device such that the parking range is engaged; determining by the controller, whether or not a brake is released; and if the brake is released, decreasing, by the controller, a motor torque output by the driving motor so that 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art appears to be primarily concerned with reducing vibrations in the driveline after the vehicle is shifted out of park on a slope and reducing backlash resulting from torsion applied to the driveline (see for example Ko et al. (US 2017/0297560: Abs; [0008]).  The prior art does not appear to address the problem solved by the claimed invention.
7.	This application is in condition for allowance except for the following formal matters: 
Specification:
Provide the missing formula on page 12 (Formula 1).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661